UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 09-2169


GARY W. JACKSON,

                Plaintiff - Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, Chief
District Judge. (2:08-cv-00041-jpj-pms)


Submitted:   August 31, 2010             Decided:   September 15, 2010


Before MOTZ, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph E. Wolfe, Norton, Virginia, for Appellant.       Eric P.
Kressman, Regional Chief Counsel, Brian O’Donnell, Supervisory
Attorney,    SOCIAL    SECURITY   ADMINISTRATION,   Philadelphia
Pennsylvania; Timothy J. Heaphy, United States Attorney, Charles
J. Kawas, Special Assistant United States Attorney, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gary   W.    Jackson    appeals      the    district    court’s    order

granting      the    Government’s        motion     for    summary    judgment    and

affirming the decision of the Commissioner.                     We have reviewed

the record and find no reversible error.                   Accordingly, we affirm

for   the   reasons       stated    by   the    district     court.     Jackson    v.

Commissioner of Social Security, No. 2:08-cv-00041-jpj-pms (W.D.

Va. Aug. 17, 2009).             We dispense with oral argument because the

facts   and    legal      contentions     are     adequately   presented     in   the

materials     before      the    court    and     argument   would    not   aid   the

decisional process.

                                                                            AFFIRMED




                                           2